                 Case 8:19-cv-01833-CAS-ADS Document 1 Filed 09/25/19 Page 1 of 5 Page ID #:1



                    1      Michael J. Murtaugh (Bar No. 57874)
                           Devin E. Murtaugh (Bar No. 293464)
                    2      MURTAUGH TREGLIA STERN & DEILY LLP
                           2603 Main Street, Penthouse
                    3      Irvine, California 92614-6232
                           (949) 794-4000/FAX (949) 794-4099
                    4      mmurtaugh@murtaughlaw.com
                           dmurtaugh@murtaughlaw.com.com
                    5
                    6      Attorneys for Plaintiff,
                           PATEL BURICA & ASSOCIATES, INC.
                    7
                    8                             UNITED STATES DISTRICT COURT
                    9                            CENTRAL DISTRICT OF CALIFORNIA
                  10
                  11       PATEL BURICA & ASSOCIATES,               Docket No.: 8:19-cv-1833
                           INC., a California corporation,
                  12                                                Assigned For All Purposes To:
                                          Plaintiff,
                  13                                                COMPLAINT FOR
                                     v.
                  14                                                (1) COPYRIGHT INFRINGEMENT
                           JASON LIN, an individual; and JKL        OF ENGINEERING PLANS; AND
                  15       STRUCTURAL ENGINEERING,
                           INC., a California corporation,          (2) TRADE SECRET
                  16                                                MISAPPROPRIATION
                                          Defendants.
                  17
                                                                    DATE OF FILING:
                  18                                                TRIAL DATE:
                  19                                   JURISDICTION AND VENUE
                  20                 1.   This is an action for copyright infringement arising under the
                  21       Copyright Act of 1976, 17 U.S.C. §§101 et. seq, and under the California
                  22       Uniform Trade Secrets Act. This Court has jurisdiction of this action under 28
                  23       U.S.C. §§1331 and 1338(a), and supplemental jurisdiction under 28 U.S.C. §
                  24       1367.
                  25                 Venue is proper in this district under 28 U.S.C. §1391(b)(2), as a
                  26       substantial part of the events or omissions giving rise to the claim occurred in the
                  27       district, and because this action concerns infringement of structural plans for
                  28       improvements of real property situated in the district; and also under 28 U.S.C.
                           2220695
                                                                  -1-
MURTAUGH TREGLIA STERN &
      DEILY LLP

                                                                                                   COMPLAINT
                Case 8:19-cv-01833-CAS-ADS Document 1 Filed 09/25/19 Page 2 of 5 Page ID #:2



                    1      §1391(b)(1), as all defendant reside in the district.
                    2                                           PARTIES
                    3                2.   Plaintiff PATEL BURICA & ASSOCIATES, INC. (hereinafter
                    4      “PBA” and/or “Plaintiff”) is a structural engineering firm incorporated and doing
                    5      business in California, with its principal place of business in Irvine.
                    6                3.   Defendant JASON LIN, (“LIN”) is an individual who was
                    7      employed by PBA as an intern at PBA’s Orange office in the summer of 2006
                    8      and as an engineer at PBA’s Irvine offices from 2011-2014.
                    9                4.   Defendant JKL STRUCTURAL ENGINEERING, INC. (“JKL”) is
                  10       a California corporation, registered with the California Secretary of State
                  11       approximately one year after LIN departed PBA. On information and belief, LIN
                  12       owns JKL and uses JKL to perform engineering work for various clients out of
                  13       his private home in Arcadia, CA.
                  14                                 FACTUAL BACKGROUND
                  15                 5.   PBA has created numerous copyright-protected design details (the
                  16       “Copyrighted Material”) for use in its structural plans, and registered the
                  17       copyrights. PBA has also developed various trade-secret materials for use in its
                  18       design work, including CAD files which contain proprietary design details and
                  19       embedded algorithms to automate the design process, and excel spreadsheets
                  20       used to conduct structural load calculations (the “Trade Secrets”).            The
                  21       Copyrighted Material and Trade Secrets were costly for PBA to develop, and
                  22       give PBA a competitive advantage in its field. PBA stores the Trade Secrets on
                  23       its password-protected computer systems, does not permit its employees to
                  24       access the Trade Secrets except for PBA’s work-related purposes, and expressly
                  25       designates and protects the confidentiality of the Trade Secrets under the terms of
                  26       PBA’s employment agreement with LIN.
                  27                 7.   After years of employment, LIN quit his position at PBA in about
                  28       June of 2014. For about two months prior to his departure, LIN occasionally
MURTAUGH TREGLIA STERN &
      DEILY LLP
                           2220695
                                                                     -2-
                                                                                                     COMPLAINT
                Case 8:19-cv-01833-CAS-ADS Document 1 Filed 09/25/19 Page 3 of 5 Page ID #:3



                    1      worked from home, where he had remote access to PBA’s computer systems. At
                    2      that time, PBA had no indication that LIN had downloaded or otherwise taken
                    3      any of the Copyrighted Material or Trade Secrets for his own use.
                    4                8.    Today, LIN is a Vice President at a competing engineering firm in
                    5      Irvine. However, on information and belief, LIN also does work on his own
                    6      through his personal corporation, Defendant JKL.
                    7                9.    In 2019, PBA discovered plans that LIN/JKL had prepared for the
                    8      construction of a new private home in Arcadia. The detail drawings on the plans
                    9      are identical to PBA’s Copyrighted Material. PBA now believes that LIN took
                  10       PBA’s Copyrighted Material and Trade Secrets prior to the end of his
                  11       employment with PBA in 2014, has been using PBA’s property for his own
                  12       professional and financial gain ever since, and intends to continue doing so in the
                  13       future.
                  14                                              COUNT I
                  15                                (COPYRIGHT INFRINGEMENT)
                  16                 10.   Plaintiff hereby incorporates the allegations of paragraphs 1 through
                  17       9 as though fully set forth herein.
                  18                 11.   On information and belief, LIN and JKL have prepared and
                  19       continue to prepare numerous derivative works based and infringing upon the
                  20       Copyrighted Material, without PBA’s approval or authorization.
                  21                 12.   PBA has no adequate remedy at law to redress all of the injuries the
                  22       Defendants have caused and intend to cause by their ongoing infringing
                  23       activities. Plaintiff will continue to suffer irreparable damage and sustain lost
                  24       profits until the Defendants’ actions alleged above are enjoined by this Court.
                  25                                              COUNT II
                  26                           (TRADE SECRET MISAPPROPRIATION)
                  27                 13.   Plaintiff hereby incorporates the allegations of paragraphs 1 through
                  28       12 as though fully set forth herein.
MURTAUGH TREGLIA STERN &
      DEILY LLP
                           2220695
                                                                      -3-
                                                                                                     COMPLAINT
                Case 8:19-cv-01833-CAS-ADS Document 1 Filed 09/25/19 Page 4 of 5 Page ID #:4



                    1                14.   Defendants’ theft and misuse of the Trade Secrets constitutes
                    2      actionable trade-secret misappropriation under the California Uniform Trade
                    3      Secret Act (“UTSA”). The misappropriation was willful and malicious in that
                    4      LIN and JKL knew the Trade Secrets belonged to PBA, and knew that they were
                    5      not permitted to take the Trade Secrets for their own use, but surreptitiously stole
                    6      the Trade Secrets anyway.
                    7                15.   Under the UTSA, PBA is entitled to (1) under Civ. Code section
                    8      3426.2, an injunction prohibiting Defendants from continuing to use the Trade
                    9      Secrets, or alternatively a reasonable royalty for Defendants’ use of the trade
                  10       secrets; (2) under section 3426.3, actual damages, plus Defendants’ unjust
                  11       enrichment caused by the misappropriation, or alternatively a reasonable royalty,
                  12       plus punitive damages; (3) under section 3426.4, attorneys’ fees and expert fees.
                  13                                     PRAYER FOR RELIEF
                  14                 WHEREFORE, Plaintiff respectfully requests judgment against the
                  15       Defendants as follows:
                  16                 a)    That the Court issue injunctive relief against Defendants, and that
                  17       Defendants and their directors, principals, officers, agents, representatives,
                  18       servants, employees, successors and assigns, and all others acting in concert or
                  19       participation with them, be enjoined and restrained from copying, modifying,
                  20       distributing or making any other infringing use of the Copyrighted Material
                  21       under 17 U.S.C. § 502;
                  22                 b)    That the Court issue an order requiring the impounding and
                  23       destruction of all infringing copies and derivative works made by or under the
                  24       control of Defendants and all articles by which such copies and works may be
                  25       reproduced under 17 U.S.C. § 503;
                  26                 c)    An award of Plaintiff’s actual damages plus the profits of
                  27       Defendants attributable to the infringement under 17 U.S.C. § 504(b);
                  28       ///
MURTAUGH TREGLIA STERN &
      DEILY LLP
                           2220695
                                                                     -4-
                                                                                                    COMPLAINT
                Case 8:19-cv-01833-CAS-ADS Document 1 Filed 09/25/19 Page 5 of 5 Page ID #:5



                    1                d)     For injunctive relief prohibiting Lin from making further use of the
                    2      Trade Secrets, or alternatively for a reasonable statutory royalty under the UTSA;
                    3                e)     For disgorgement of Defendants’ unjust enrichment gained through
                    4      Defendants’ trade-secret misappropriation under the UTSA;
                    5                f)     For statutory attorneys’ fees and expert fees under the UTSA;
                    6                g)     For punitive damages under the UTSA;
                    7                h)     For prejudgment interest on all sums awarded;
                    8                i)     For costs of suit incurred herein; and
                    9                j)     For such further relief as the Court may deem just and proper.
                  10                                            JURY DEMAND
                  11                  Plaintiff hereby demands a trial by jury on all issues so triable.
                  12       Dated: September 25, 2019                  MURTAUGH TREGLIA STERN & DEILY LLP

                  13
                  14                                                 By: /s/ Devin Murtaugh
                                                                         Michael J. Murtaugh
                  15                                                     Devin Murtaugh
                                                                         Attorneys for Plaintiff
                  16                                                     PATEL BURICA & ASSOCIATES,
                                                                         INC.
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
MURTAUGH TREGLIA STERN &
      DEILY LLP
                           2220695
                                                                         -5-
                                                                                                           COMPLAINT
